NO. 07-10-00479-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                     MARCH 25, 2011


                          CHRIS ALLEN MCLAIN, APPELLANT

                                             v.

                          THE STATE OF TEXAS, APPELLEE


               FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

            NO. A18122-0908; HONORABLE EDWARD LEE SELF, JUDGE


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                         ORDER OF ABATEMENT AND REMAND


       Appellant, Chris Allen McLain, filed a notice of appeal from his conviction for

possession of a controlled substance, and sentence of four years’ incarceration in the

Institutional Division of the Texas Department of Criminal Justice and $1,000 fine. The

appellate court clerk received and filed the trial court clerk=s record on December 20,

2010. The official court reporter filed a request for extension of time to file the record on

December 14, indicating that appellant had not paid or made arrangements to pay for

the reporter’s record. On December 15, this Court sent correspondence to appellant

directing him to pay or make arrangements to pay for the reporter’s record by January
17, 2011, or the deadline for appellant’s brief might be set in the absence of the

reporter’s record. On January 18, this Court received a second request for extension of

time to file the reporter’s record, which again identified that appellant had not paid or

made arrangements to pay for the reporter’s record. On January 26, this Court notified

appellant that his brief would be due on or before February 25. When appellant failed to

comply with this deadline, the Court sent appellant notice that his brief was past due

and advised appellant that failure to file his brief by March 14, may result in the appeal

being abated and remanded to the trial court for further proceedings. To date, appellant

has failed to file his brief or in any manner respond to our notices.


       Accordingly, we now abate this appeal and remand the cause to the trial court.

See TEX. R. APP. P. 38.8(b)(2). Upon remand, the judge of the trial court is directed to

immediately cause notice to be given of and to conduct a hearing to determine: (1)

whether appellant desires to prosecute this appeal; (2) if appellant desires to prosecute

this appeal, whether appellant is indigent and whether appellant desires that counsel be

appointed to represent him on the appeal; and (3) what orders, if any, should be entered

to assure the filing of appropriate notices and documentation to dismiss appellant=s

appeal if appellant does not desire to prosecute this appeal or, if appellant desires to

prosecute this appeal, to assure that the appeal will be diligently pursued. If the trial

court appoints counsel for appellant or if appellant retains counsel, the court should

cause the Clerk of this Court to be furnished the name, address, and State Bar of Texas

identification number of the newly-appointed or newly-retained attorney.




                                             2
       The trial court is directed to: (1) conduct any necessary hearings; (2) make and

file appropriate findings of fact, conclusions of law, and recommendations and cause

them to be included in a supplemental clerk=s record; (3) cause the hearing proceedings

to be transcribed and included in a supplemental reporter=s record; (4) have a record of

the proceedings made to the extent any of the proceedings are not included in the

supplemental clerk=s record or the supplemental reporter=s record; and (5) cause the

records of the proceedings to be sent to this Court. See TEX. R. APP. P. 38.8(b)(3). In

the absence of a request for extension of time from the trial court, the supplemental

clerk=s record, supplemental reporter=s record, and any additional proceeding records,

including any orders, findings, conclusions, and recommendations, are to be sent so as

to be received by the Clerk of this Court not later than April 20, 2011.




                                                 Per Curiam


Do not publish.




                                             3